United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashua, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lawrence Vama, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1079
Issued: May 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2008 appellant, through her representative, filed a timely appeal from the
September 26, 2007 merit decision of the Office of Workers’ Compensation Programs, which
suspended her compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.1
ISSUE
The issue is whether the Office properly suspended appellant’s compensation for failing
to submit a Form CA-1032, as requested.
FACTUAL HISTORY
On November 29, 2002 appellant, then a 35-year-old mail handler, sustained an injury in
the performance of duty when the vehicle on which she was sitting was struck from behind by a
mail container. The Office accepted her claim for cervical strain, right shoulder strain, thoracic
1

The Office’s September 26, 2007 decision is the only Office decision the Board may review.

strain and lumbar strain. Appellant received compensation for wage loss. After she returned to
work on February 28, 2006 in a modified position for 30 hours a week, the Office paid
compensation for partial disability based on her actual earnings.
On February 5, 2007 the Office informed appellant that federal regulations required her
to make an affidavit of any earnings or employment during the previous year, and that a
Form CA-1032 was enclosed for that purpose. It notified appellant that she had to completely
answer all questions and return the statement within 30 days, otherwise her benefits would be
suspended.
In a decision dated September 26, 2007, the Office suspended appellant’s compensation
for failing to submit the Form CA-1032, as requested. It noted that appellant did not reply to its
February 5, 2007 correspondence.
LEGAL PRECEDENT
Section 8106(b) of the Federal Employees’ Compensation Act authorizes the Secretary of
Labor to “require a partially disabled employee to report his earnings from employment or selfemployment, by affidavit or otherwise, in the manner and at the times the Secretary specifies.”
Pursuant to this authority, as well as her authority under 5 U.S.C. § 8149 to “prescribe rules and
regulations necessary for the administration and enforcement” of the Act, the Secretary has
promulgated the following regulation at 20 C.F.R. § 10.528:
“[The Office] periodically requires each employee who is receiving compensation
benefits to complete an affidavit as to any work, or activity indicating an ability to
work, which the employee has performed for the prior 15 months. If an employee
who is required to file such a report fails to do so within 30 days of the date of the
request, his or her right to compensation for wage loss under 5 U.S.C. 8105 [total
disability] or 8106 [partial disability] is suspended until [it] receives the requested
report. At that time, [the Office] will reinstate compensation retroactive to the
date of suspension if the employee remains entitled to compensation.”
ANALYSIS
On February 5, 2007 the Office provided appellant with a Form CA-1032 and explained
that federal regulations required her to complete it. It properly notified appellant that if she did
not completely answer all questions and return the statement within 30 days, her benefits would
be suspended.
Notwithstanding notice of these consequences, appellant did not return the form within
30 days. Indeed, by September 26, 2007, more than seven months had passed and the Office still
had received no response. The Board finds, therefore, that it properly suspended appellant’s
right to compensation for wage loss under section 10.528 of the regulations. The Board will
affirm the Office’s September 26, 2007 decision.

2

CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation for failing
to submit a Form CA-1032, as requested.
ORDER
IT IS HEREBY ORDERED THAT the September 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

